JANVIER, J.
(dissenting). I do not believe that the allegations of the petition are sufficiently definite with reference to what Rooney was engaged in doing - to warrant a holding that he became the direct -employee of defendant when he undertook at the request of defendant, to investigate the ‘ crane in an effort to discover what was causing the trouble there*211in. He was merely consenting, on behalf of his employer, to an enlargement of the purpose for which he was sent to the scene. If I send to a master plumber and ask him to send me a mechanic to fix a water pipe, and, while the mechanic is working on the water pipe, I discover trouble in the drain pipe, and ask the mechanic to fix that also, I do not thereby make him my employee. He still remains solely in the employ of the master plumber, and I have merely enlarged the scope of the original work undertaken. The question of whether he was impliedly authorized by his employer to agree to do additional work depends on the nature of that additional work and on whether it was such as an ordinarily intelligent and conscientious employee could be expected to undertake on behalf of his employer. If the additional work is of such a nature, then it can be said that the original contract is enlarged. If the new work is of an entirely different kind, and it is fair to presume that the employer would not have undertaken it, then it is not an enlargement of the scope of the work originally undertaken, but is, in fact, new work. In such case the employee would lose his character as an employee of the original master, and would become an employee of the new master, but, if it was work which any reasonable man would know the master would approve, then the employee would retain his character as the employee of the original master.
Here the allegations of the petition are not full, and do not clearly show what the new work was, nor how closely it resembled the original work undertaken, and I believe plaintiff should be given an opportunity to amend, so as to show just what was the new work deceased was requested to perform. In other words, we cannot tell from the allegations of the petition whether the new work was an enlargement of the scope of the original contract, or was so different from that originally contemplated as to constitute deceased, quo ad the new work, the employee of the new employer.
If the new work was such as might be considered as a mere enlargement of the scope of the original contract, then all the more is it necessary that we be fully enlightened as to the nature thereof, so that we may determine whether it was such work as is within the contemplation of section 6 of Act No. 20 of 1914. If it was work which could not be contracted away without retention of compensation liability, then such liability is retained, and, since the Compensation Act is exclusive in all cases in which it applies, defendants’ only liability is such as is created by that act. If, however, the work is of a nature which is not contemplated by section 6, and which may be contracted away, then, if there was negligence on the part of defendant, tort liability may exist. I cannot say from the allegations just what was the nature of the work, and therefore believe that the suit should not be dismissed, but that an opportunity should be afforded plaintiff to amend ,his petition so as tó show clearly what the nature of that work was. I think we should follow the ■principle so often announced and so lately followed in Dawson v. Jahncke Dry Docks, Inc. (Court of Appeal, Parish of Orleans, decided January 5, 1931) 131 So. 743: That we will not dismiss a suit under an exception of no cause of action where the exception of no cause of action is based on mere omission of allegations. Plaintiff should be given an opportunity to make the necessary allegations before the suit is finally dismissed.
I believe the matter should be remanded to afford an opportunity to amend, and therefore respectfully dissent.